(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                   FREEMAN v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

  No. 09–10245.       Argued February 23, 2011—Decided June 23, 2011
In order to reduce unwarranted federal sentencing disparities, the Sen
  tencing Reform Act of 1984 authorizes the United States Sentencing
  Commission to create, and to retroactively amend, Sentencing Guide
  lines to inform judicial discretion. Title 18 U. S. C. §3582(c)(2) per
  mits a defendant who was sentenced to a term of imprisonment
  “based on” a Guidelines sentencing range that has subsequently been
  lowered by retroactive amendment to move for a sentence reduction.
  This case concerns §3582(c)(2)’s application to cases in which the de
  fendant and the Government have entered into a plea agreement un
  der Federal Rule of Criminal Procedure 11(c)(1)(C), which permits
  the parties to “agree that a specific sentence or sentencing range is
  the appropriate disposition of the case,” and “binds the court [to the
  agreed-upon sentence] once [it] accepts the plea agreement.”
     Petitioner Freeman was indicted for various crimes, including pos
  sessing with intent to distribute cocaine base. 21 U. S. C. §841(a)(1).
  He entered into an 11(c)(1)(C) agreement to plead guilty to all
  charges; in return the Government agreed to a 106-month sentence.
  The agreement states that the parties independently reviewed the
  applicable Guidelines, noted that Freeman agreed to have his sen
  tence determined under the Guidelines, and reflected the parties’ un
  derstanding that the agreed-to sentence corresponded with the
  minimum sentence suggested by the applicable Guidelines range of
  46 to 57 months, along with a consecutive mandatory minimum of 60
  months for possessing a firearm in furtherance of a drug-trafficking
  crime under 18 U. S. C. §924(c)(1)(A). Three years after the District
  Court accepted the plea agreement, the Commission issued a retroac
  tive Guidelines amendment to remedy the significant disparity be
  tween the penalties for cocaine base and powder cocaine offenses.
2                    FREEMAN v. UNITED STATES

                                  Syllabus

    Because the amendment’s effect was to reduce Freeman’s applicable
    sentencing range to 37 to 46 months plus the consecutive 60-month
    mandatory minimum, he moved for a sentence reduction under
    §3582(c)(2). However, the District Court denied the motion, and the
    Sixth Circuit affirmed because its precedent rendered defendants
    sentenced pursuant to 11(c)(1)(C) agreements ineligible for
    §3582(c)(2) relief, barring a miscarriage of justice or mutual mistake.
Held: The judgment is reversed, and the case is remanded.
355 Fed. Appx. 1, reversed and remanded.
     JUSTICE KENNEDY, joined by JUSTICE GINSBURG, JUSTICE BREYER,
  and JUSTICE KAGAN, concluded that defendants who enter into
  11(c)(1)(C) agreements that specify a particular sentence as a condi
  tion of the guilty plea may be eligible for relief under §3582(c)(2). Pp.
  5–10.
     (a) The text and purpose of the statute, Rule 11(c)(1)(C), and the
  governing Guidelines policy statements compel the conclusion that
  the district court has authority to entertain §3582(c)(2) motions when
  sentences are imposed in light of the Guidelines, even if the defen
  dant enters into an 11(c)(1)(C) agreement. The district judge must,
  in every case, impose “a sentence sufficient, but not greater than nec
  essary, to comply with” the purposes of federal sentencing, in light of
  the Guidelines and other relevant factors. §3553(a). The Guidelines
  provide a framework or starting point—a basis, in the term’s com
  monsense meaning—for the judge’s exercise of discretion. Rule
  11(c)(1)(C) permits the defendant and the prosecutor to agree on a
  specific sentence, but that agreement does not discharge the district
  court’s independent obligation to exercise its discretion. In the usual
  sentencing, whether following trial or plea, the judge’s reliance on the
  Guidelines will be apparent when the judge uses the Guidelines
  range as the starting point in the analysis and imposes a sentence
  within the range. Gall v. United States, 552 U. S. 38, 49. Even
  where the judge varies from the recommended range, id., at 50, if the
  judge uses the sentencing range as the beginning point to explain the
  deviation, then the Guidelines are in a real sense a basis for the sen
  tence. The parties’ recommended sentence binds the court “once the
  court accepts the plea agreement,” Rule 11(c)(1)(C), but the relevant
  policy statement forbids the judge to accept an agreement without
  first giving due consideration to the applicable Guidelines sentencing
  range, even if the parties recommend a specific sentence as a condi
  tion of the guilty plea, see U. S. Sentencing Commission, Guidelines
  Manual §6B1.2. This approach finds further support in the policy
  statement applicable to §3582(c)(2) motions, which instructs the dis
  trict court in modifying a sentence to substitute the retroactive
  amendment, but to leave all original Guidelines determinations in
                   Cite as: 564 U. S. ____ (2011)                     3

                              Syllabus

place, §1B1.10(b)(1). Pp. 5–7.
   (b) Petitioner’s sentencing hearing transcript reveals that the Dis
trict Court expressed its independent judgment that the sentence
was appropriate in light of the applicable Guidelines range. Its deci
sion was therefore “based on” that range within §3582(c)(2)’s mean
ing. P. 7.
   (c) The Government’s argument that sentences that follow an
11(c)(1)(C) agreement are based only on the agreement itself and not
the Guidelines, and are therefore ineligible for §3582(c)(2) reduction,
must be rejected. Even when a defendant enters into an 11(c)(1)(C)
agreement, the judge’s decision to accept the plea and impose the
recommended sentence is likely to be based on the Guidelines; and
when it is, the defendant should be eligible to seek §3582(c)(2) relief.
Pp. 7–10.
   JUSTICE SOTOMAYOR concluded that if an agreement under Federal
Rule of Criminal Procedure 11(c)(1)(C) ((C) agreement) expressly uses
a Guidelines sentencing range applicable to the charged offense to es
tablish the term of imprisonment, and that range is subsequently
lowered by the Sentencing Commission, the prison term is “based on”
the range employed and the defendant is eligible for sentence reduc
tion under 18 U. S. C. §3582(c)(2). Pp. 1–11.
   (a) The term of imprisonment imposed by a district court pursuant
to a (C) agreement is “based on” the agreement itself, not on the
judge’s calculation of the Guidelines sentencing range. To hold oth
erwise would be to contravene the very purpose of (C) agreements—to
bind the district court and allow the Government and the defendant
to determine what sentence he will receive. Pp. 1–5.
   (b) This does not mean, however, that a term of imprisonment im
posed under a (C) agreement can never be reduced under §3582(c)(2).
Because the very purpose of a (C) agreement is to allow the parties to
determine the defendant’s sentence, when the agreement itself em
ploys a particular Guidelines sentencing range applicable to the
charged offenses in establishing the term of imprisonment imposed
by the district court, the defendant is eligible to have his sentence re
duced under §3582(c)(2). Pp. 5–9.
   (c) Freeman is eligible. The offense level and criminal history cate
gory set forth in his (C) agreement produce a sentencing range of 46
to 57 months; it is evident that the parties combined the 46-month
figure at the low end of the range with the 60-month mandatory
minimum sentence under §924(c)(1)(A) to establish the 106-month
sentence called for in the agreement. Under the amended Guide
lines, however, the applicable sentencing range is now 37 to 46
months. Therefore, Freeman’s prison term is “based on” a sentencing
range that “has subsequently been lowered by the Sentencing Com
4                    FREEMAN v. UNITED STATES

                                 Syllabus

    mission,” rendering him eligible for sentence reduction. Pp. 9–11.

  KENNEDY, J., announced the judgment of the Court and delivered an
opinion, in which GINSBURG, BREYER, and KAGAN, JJ., joined. SO-
TOMAYOR, J., filed an opinion concurring in the judgment. ROBERTS,
C. J., filed a dissenting opinion, in which SCALIA, THOMAS, and ALITO,
JJ., joined.
                        Cite as: 564 U. S. ____ (2011)                              1

                            Opinion of KENNEDY, J.

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.

SUPREME COURT OF THE UNITED STATES
                                   _________________

                                  No. 09–10245
                                   _________________

           WILLIAM FREEMAN, PETITIONER v.
                   UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [June 23, 2011] 

  JUSTICE KENNEDY announced the judgment of the Court
and delivered an opinion, in which JUSTICE GINSBURG,
JUSTICE BREYER, and JUSTICE KAGAN join.
  The Sentencing Reform Act of 1984, 18 U. S. C. §3551
et seq., calls for the creation of Sentencing Guidelines to
inform judicial discretion in order to reduce unwarranted
disparities in federal sentencing. The Act allows retro
active amendments to the Guidelines for cases where
the Guidelines become a cause of inequality, not a bulwark
against it. When a retroactive Guideline amendment is
adopted, §3582(c)(2) permits defendants sentenced based
on a sentencing range that has been modified to move for
a reduced sentence.
  The question here is whether defendants who enter into
plea agreements that recommend a particular sentence
as a condition of the guilty plea may be eligible for relief
under §3582(c)(2). See Fed. R. Crim. Proc. 11(c)(1)(C)
(authorizing such plea agreements). The Court of Appeals
for the Sixth Circuit held that, barring a miscarriage of
justice or mutual mistake, defendants who enter into
11(c)(1)(C) agreements cannot benefit from retroactive
Guideline amendments.
  Five Members of the Court agree that this judgment
must be reversed. The Justices who join this plurality
opinion conclude that the categorical bar enacted by the
2               FREEMAN v. UNITED STATES

                    Opinion of KENNEDY, J.

Court of Appeals finds no support in §3582(c)(2), Rule
11(c)(1)(C), or the relevant Guidelines policy statements.
In every case the judge must exercise discretion to im
pose an appropriate sentence. This discretion, in turn, is
framed by the Guidelines. And the Guidelines must be
consulted, in the regular course, whether the case is one in
which the conviction was after a trial or after a plea,
including a plea pursuant to an agreement that recom
mends a particular sentence. The district judge’s decision
to impose a sentence may therefore be based on the Guide
lines even if the defendant agrees to plead guilty under
Rule 11(c)(1)(C). Where the decision to impose a sentence
is based on a range later subject to retroactive amend
ment, §3582(c)(2) permits a sentence reduction.
   Section 3582(c)(2) empowers district judges to correct sen
tences that depend on frameworks that later prove un
justified. There is no reason to deny §3582(c)(2) relief to
defendants who linger in prison pursuant to sentences
that would not have been imposed but for a since-rejected,
excessive range.
   JUSTICE SOTOMAYOR would reverse the judgment on a
different ground set out in the opinion concurring in the
judgment. That opinion, like the dissent, would hold that
sentences following 11(c)(1)(C) agreement are based on the
agreement rather than the Guidelines, and therefore that
§3582(c)(2) relief is not available in the typical case. But
unlike the dissent she would permit the petitioner here to
seek a sentence reduction because his plea agreement in
express terms ties the recommended sentence to the
Guidelines sentencing range.
   The reasons that lead those Members of the Court who
join this plurality opinion may be set forth as follows.
                             I
                             A
    Federal courts are forbidden, as a general matter, to
                  Cite as: 564 U. S. ____ (2011)            3

                     Opinion of KENNEDY, J.

“modify a term of imprisonment once it has been imposed,”
18 U. S. C. §3582(c); but the rule of finality is subject to a
few narrow exceptions. Here, the exception is contained in
a statutory provision enacted to permit defendants whose
Guidelines sentencing range has been lowered by retro
active amendment to move for a sentence reduction if the
terms of the statute are met. The statute provides:
    “In the case of a defendant who has been sentenced to
    a term of imprisonment based on a sentencing range
    that has subsequently been lowered by the Sentencing
    Commission pursuant to 28 U. S. C. 994(o) . . . the
    court may reduce the term of imprisonment, after
    considering the factors set forth in section 3553(a) to
    the extent that they are applicable, if such a reduction
    is consistent with applicable policy statements issued
    by the Sentencing Commission.” §3582(c)(2).
  This case concerns the application of the statute to cases
in which defendants enter into plea agreements under
Rule 11(c)(1)(C). That Rule permits the parties to “agree
that a specific sentence or sentencing range is the appro
priate disposition of the case, . . . [a request which] binds
the court once the court accepts the plea agreement.” The
question is whether defendants who enter into 11(c)(1)(C)
agreements that specify a particular sentence may be said
to have been sentenced “based on” a Guidelines sentencing
range, making them eligible for relief under §3582(c)(2).
                            B
   Petitioner William Freeman was indicted in 2005 for
various crimes, including possessing with intent to dis
tribute cocaine base. 21 U. S. C. §§841(a)(1); (b)(1)(C). He
entered into an agreement under Rule 11(c)(1)(C) in which
he agreed to plead guilty to all charges. In return the
Government “agree[d] that a sentence of 106 months’ in
carceration is the appropriate disposition of this case.”
4               FREEMAN v. UNITED STATES

                    Opinion of KENNEDY, J.

App. 26a. The agreement states that “[b]oth parties have
independently reviewed the Sentencing Guidelines appli
cable in this case,” and that “[Freeman] agrees to have his
sentence determined pursuant to the Sentencing Guide
lines.” The agreement reflects the parties’ expectation
that Freeman would face a Guidelines range of 46 to 57
months, id., at 27a–28a (Offense Level 19, Criminal His
tory Category IV), along with a consecutive mandatory
minimum of 60 months for possessing a firearm in fur
therance of a drug-trafficking crime under 18 U. S. C.
§924(c)(1)(A). The recommended sentence of 106 months
thus corresponded with the minimum sentence suggested
by the Guidelines, in addition to the 60-month §924(c)
(1)(A) sentence.
   The District Court accepted the plea agreement. At the
sentencing hearing, the court “adopt[ed] the findings of
the probation officer disclosed in the probation report and
application of the guidelines as set out therein.” App. 47a.
“[H]aving considered the advisory guidelines and 18 USC
3553(a),” the court imposed the recommended 106-month
sentence, which was “within the guideline ranges”—the
46- to 57-month range the parties had anticipated plus the
mandatory 60 months under §924(c)(1)(A)—and “sufficient
to meet the objectives of the law.” Id. at 48a–49a.
   Three years later, the Commission issued a retroactive
amendment to the Guidelines to remedy the significant
disparity between the penalties for cocaine base and pow
der cocaine offenses. See United States Sentencing Com
mission, Guidelines Manual Supp. App. C, Amdt. 706
(Nov. 2010) (USSG) (effective Nov. 1, 2007) (adjusting
Guidelines); id., Amdt. 713 (effective Mar. 3, 2008) (mak
ing Amendment 706 retroactive). Its effect was to reduce
Freeman’s applicable sentencing range to 37 to 46 months,
again with the consecutive 60-month mandatory mini
mum. App. 142a–144a (Sealed).
   Freeman moved for a sentence reduction under
                 Cite as: 564 U. S. ____ (2011)            5

                    Opinion of KENNEDY, J.

§3582(c)(2). The District Court, however, denied the
motion, and the Court of Appeals for the Sixth Circuit
affirmed. United States v. Goins, 355 Fed. Appx. 1 (2009).
Adhering to its decision in United States v. Peveler, 359
F. 3d 369 (2004), the Court of Appeals held that defen
dants sentenced following 11(c)(1)(C) agreements that
specify a particular sentence are ineligible for §3582(c)(2)
relief, barring a miscarriage of justice or mutual mistake.
  This Court granted certiorari. 561 U. S. __ (2010).
                              II
  Federal sentencing law requires the district judge in
every case to impose “a sentence sufficient, but not greater
than necessary, to comply with” the purposes of federal
sentencing, in light of the Guidelines and other §3553(a)
factors. 18 U. S. C. §3553(a). The Guidelines provide a
framework or starting point—a basis, in the commonsense
meaning of the term—for the judge’s exercise of discretion.
E.g., 1 Oxford English Dictionary 977 (2d ed. 1989). Rule
11(c)(1)(C) permits the defendant and the prosecutor to
agree that a specific sentence is appropriate, but that
agreement does not discharge the district court’s inde
pendent obligation to exercise its discretion. In the usual
sentencing, whether following trial or plea, the judge’s
reliance on the Guidelines will be apparent, for the judge
will use the Guidelines range as the starting point in the
analysis and impose a sentence within the range. Gall v.
United States, 552 U. S. 38, 49 (2007). Even where the
judge varies from the recommended range, id., at 50, if the
judge uses the sentencing range as the beginning point to
explain the decision to deviate from it, then the Guidelines
are in a real sense a basis for the sentence.
  Rule 11(c)(1)(C) makes the parties’ recommended sen
tence binding on the court “once the court accepts the plea
agreement,” but the governing policy statement confirms
that the court’s acceptance is itself based on the Guide
6               FREEMAN v. UNITED STATES

                    Opinion of KENNEDY, J.

lines. See USSG §6B1.2. That policy statement forbids
the district judge to accept an 11(c)(1)(C) agreement with
out first evaluating the recommended sentence in light
of the defendant’s applicable sentencing range. The com
mentary to §6B1.2 advises that a court may accept an
11(c)(1)(C) agreement “only if the court is satisfied either
that such sentence is an appropriate sentence within the
applicable guideline range or, if not, that the sentence de
parts from the applicable guideline range for justifiable
reasons.” Cf. Stinson v. United States, 508 U. S. 36 (1993)
(Guidelines commentary is authoritative). Any bargain
between the parties is contingent until the court accepts
the agreement. The Guidelines require the district judge
to give due consideration to the relevant sentencing range,
even if the defendant and prosecutor recommend a specific
sentence as a condition of the guilty plea.
   This approach finds further support in the policy state
ment that applies to §3582(c)(2) motions. See USSG
§1B1.10. It instructs the district court in modifying a
sentence to substitute only the retroactive amendment
and then leave all original Guidelines determinations in
place. §1B1.10(b)(1). In other words, the policy statement
seeks to isolate whatever marginal effect the since
rejected Guideline had on the defendant’s sentence. Work
ing backwards from this purpose, §3582(c)(2) modification
proceedings should be available to permit the district
court to revisit a prior sentence to whatever extent the
sentencing range in question was a relevant part of the
analytic framework the judge used to determine the sen
tence or to approve the agreement. This is the only rule
consistent with the governing policy statement, a state
ment that rests on the premise that a Guideline range
may be one of many factors that determine the sentence
imposed.
   Thus, the text and purpose of the three relevant
sources—the statute, the Rule, and the governing policy
                 Cite as: 564 U. S. ____ (2011)            7

                    Opinion of KENNEDY, J.

statements—require the conclusion that the district court
has authority to entertain §3582(c)(2) motions when sen
tences are imposed in light of the Guidelines, even if the
defendant enters into an 11(c)(1)(C) agreement.
                              III
   The transcript of petitioner’s sentencing hearing reveals
that his original sentence was based on the Guidelines.
The District Court first calculated the sentencing range,
as both §3553(a)(4) and §6B1.2(c) require. App. 47a, 49a.
It explained that it “considered the advisory guidelines
and 18 USC 3553(a),” and that “the sentence imposed . . .
fall[s] within the guideline rang[e] and [is] sufficient to
meet the objectives of the law.” Id., at 48a–49a. Apart
from the defense attorney’s initial statement that the case
involved a “(C) plea,” id., at 47a, the hearing proceeded as
if the agreement did not exist. The court expressed its
independent judgment that the sentence was appropriate
in light of the applicable Guidelines range, and its decision
was therefore “based on” that range.
                             IV
   The Government asks this Court to hold that sentences
like petitioner’s, which follow an 11(c)(1)(C) agreement,
are based only on the agreement and not the Guidelines,
and therefore that defendants so sentenced are ineligible
for §3582(c)(2) relief. The Government’s position rests in
part on the concern that the conclusion reached here will
upset the bargain struck between prosecutor and defen
dant. See Brief for United States 42–43. That, however,
has nothing to do with whether a sentence is “based on”
the Guidelines under §3582(c)(2). And in any event, the
concern is overstated. Retroactive reductions to sentenc
ing ranges are infrequent, so the problem will not arise
often. Thompson, DOJ’s Attack on Federal Judicial “Leni
ency,” the Supreme Court’s Response, and the Future of
8                FREEMAN v. UNITED STATES

                     Opinion of KENNEDY, J.

Criminal Sentencing, 44 Tulsa L. Rev. 519, 535 (2009).
More important, the district court’s authority under
§3582(c)(2) is subject to significant constraints, constraints
that can be enforced by appellate review.
   The binding policy statement governing §3582(c)(2)
motions places considerable limits on district court discre
tion. All Guidelines decisions from the original sentencing
remain in place, save the sentencing range that was al
tered by retroactive amendment. USSG §1B1.10(b)(1). In
an initial sentencing hearing, a district court can vary
below the Guidelines; but, by contrast, below-Guidelines
modifications in §3582(c)(2) proceedings are forbidden,
USSG §1B1.10(b)(2)(A), except where the original sen
tence was itself a downward departure. §1B1.10(b)(2)(B).
And the court must always “consider the nature and seri
ousness of the danger to any person or the community that
may be posed by a reduction in the defendant’s term of
imprisonment.” §1B1.10, comment., n. 1(B)(ii). The dis
trict court’s authority is limited; and the Courts of Ap
peals, and ultimately this Court, can ensure that district
courts do not overhaul plea agreements, thereby abusing
their authority under §3582(c)(2). See Dillon v. United
States, 560 U. S. ___ (2010) (reviewing and affirming a
§3582(c)(2) sentence reduction); Gall, 552 U. S., at 49 (all
sentences are reviewable for abuse of discretion).
   The Government would enact a categorical bar on
§3582(c)(2) relief. But such a bar would prevent district
courts from making an inquiry that is within their own
special knowledge and expertise. What is at stake in this
case is a defendant’s eligibility for relief, not the extent of
that relief. Indeed, even where a defendant is permitted
to seek a reduction, the district judge may conclude that a
reduction would be inappropriate. District judges have a
continuing professional commitment, based on scholarship
and accumulated experience, to a consistent sentencing
policy. They can rely on the frameworks they have de
                 Cite as: 564 U. S. ____ (2011)            9

                    Opinion of KENNEDY, J.

vised to determine whether and to what extent a sentence
reduction is warranted in any particular case. They may,
when considering a §3582(c)(2) motion, take into account
a defendant’s decision to enter into an 11(c)(1)(C) agree
ment. If the district court, based on its experience and
informed judgment, concludes the agreement led to a more
lenient sentence than would otherwise have been imposed,
it can deny the motion, for the statute permits but does
not require the court to reduce a sentence. This discretion
ensures that §3582(c)(2) does not produce a windfall.
   As noted, the opinion concurring in the judgment sug
gests an intermediate position. That opinion argues that
in general defendants sentenced following 11(c)(1)(C)
agreements are ineligible for §3582(c)(2) relief, but relief
may be sought where the plea agreement itself contem
plates sentence reduction. The statute, however, calls for
an inquiry into the reasons for a judge’s sentence, not the
reasons that motivated or informed the parties. If, as the
Government suggests, the judge’s decision to impose a
sentence is based on the agreement, then §3582(c)(2)
does not apply. The parties cannot by contract upset an
otherwise-final sentence. And the consequences of this
erroneous rule would be significant. By allowing modifica
tion only when the terms of the agreement contemplate it,
the proposed rule would permit the very disparities the
Sentencing Reform Act seeks to eliminate.
   The Act aims to create a comprehensive sentencing
scheme in which those who commit crimes of similar
severity under similar conditions receive similar sen
tences.    See 18 U. S. C. §3553(a)(6); K. Stith & J.
Cabranes, Fear of Judging 104–105 (1998).            Section
3582(c)(2) contributes to that goal by ensuring that district
courts may adjust sentences imposed pursuant to a range
that the Commission concludes are too severe, out of step
with the seriousness of the crime and the sentencing
ranges of analogous offenses, and inconsistent with the
10               FREEMAN v. UNITED STATES

                     Opinion of KENNEDY, J.

Act’s purposes.
   The crack-cocaine range here is a prime example of an
unwarranted disparity that §3582(c)(2) is designed to cure.
The Commission amended the crack-cocaine Guidelines
to effect a “partial remedy” for the “urgent and compel
ling” problem of crack-cocaine sentences, which, the Com
mission concluded, “significantly undermines the various
congressional objectives set forth in the Sentencing Re
form Act.” United States Sentencing Commission, Report
to Congress: Cocaine and Federal Sentencing Policy,
pp. 8–10 (May 2007); see also USSG Supp. App. C, Amdt.
706; Kimbrough v. United States, 552 U. S. 85, 99–100
(2007). The Commission determined that those Guide
lines were flawed, and therefore that sentences that relied
on them ought to be reexamined. There is no good reason
to extend the benefit of the Commission’s judgment only to
an arbitrary subset of defendants whose agreed sentences
were accepted in light of a since-rejected Guidelines range
based on whether their plea agreements refer to the
Guidelines. Congress enacted §3582(c)(2) to remedy sys
temic injustice, and the approach outlined in the opinion
concurring in the judgment would undercut a systemic
solution.
   Even when a defendant enters into an 11(c)(1)(C) agree
ment, the judge’s decision to accept the plea and impose
the recommended sentence is likely to be based on the
Guidelines; and when it is, the defendant should be eligi
ble to seek §3582(c)(2) relief. This straightforward analy
sis would avoid making arbitrary distinctions between
similar defendants based on the terms of their plea
agreements. And it would also reduce unwarranted dis
parities in federal sentencing, consistent with the pur
poses of the Sentencing Reform Act.
                        *    *    *
     The judgment of the Court of Appeals is reversed and
                 Cite as: 564 U. S. ____ (2011) 
                 11

                    Opinion of KENNEDY, J. 


this case is remanded for further proceedings.

                                                    It is so ordered.
                 Cite as: 564 U. S. ____ (2011)           1

             SOTOMAYOR, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________


                         No. 09–10245
                         _________________


         WILLIAM FREEMAN, PETITIONER v. 

                 UNITED STATES


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT


                        [June 23, 2011] 


  JUSTICE SOTOMAYOR, concurring in the judgment.
  I agree with the plurality that petitioner William Free
man is eligible for sentence reduction under 18 U. S. C.
§3582(c)(2), but I differ as to the reason why. In my view,
the term of imprisonment imposed by a district court
pursuant to an agreement authorized by Federal Rule of
Criminal Procedure 11(c)(1)(C) ((C) agreement) is “based
on” the agreement itself, not on the judge’s calculation of
the Sentencing Guidelines. However, I believe that if a (C)
agreement expressly uses a Guidelines sentencing range
applicable to the charged offense to establish the term of
imprisonment, and that range is subsequently lowered by
the United States Sentencing Commission, the term of
imprisonment is “based on” the range employed and
the defendant is eligible for sentence reduction under
§3582(c)(2).
                                I
  To ask whether a particular term of imprisonment is
“based on” a Guidelines sentencing range is to ask
whether that range serves as the basis or foundation for
the term of imprisonment. No term of imprisonment—
2                FREEMAN v. UNITED STATES

              SOTOMAYOR, J., concurring in judgment

whether derived from a (C) agreement or otherwise—has
legal effect until the court enters judgment imposing it.
As a result, in applying §3582(c)(2) a court must discern
the foundation for the term of imprisonment imposed by
the sentencing judge. As the plurality explains, in the
normal course the district judge’s calculation of the Guide
lines range applicable to the charged offenses will serve as
the basis for the term of imprisonment imposed. See ante,
at 5; see also Gall v. United States, 552 U. S. 38, 49 (2007).
   Sentencing under (C) agreements, however, is different.
At the time of sentencing, the term of imprisonment im
posed pursuant to a (C) agreement does not involve the
court’s independent calculation of the Guidelines or con
sideration of the other 18 U. S. C. §3553(a) factors. The
court may only accept or reject the agreement, and if
it chooses to accept it, at sentencing the court may only
impose the term of imprisonment the agreement calls for;
the court may not change its terms. See Fed. Rule Crim.
Proc. 11(c)(3)(A) (“To the extent the plea agreement is of
the type specified in [Rule 11(c)(1)(C)], the court may
accept the agreement, reject it, or defer a decision until
the court has reviewed the presentence report”); Advisory
Committee’s Notes on 1979 Amendments to Fed. Rule
Crim. Proc. 11, 18 U. S. C. App., pp. 583–584 (1982 ed.)
(“[C]ritical to a . . . (C) agreement is that the defendant
receive the . . . agreed-to sentence”); accord, United States
v. Rivera-Martínez, 607 F. 3d 283, 286 (CA1 2010); United
States v. Green, 595 F. 3d 432, 438 (CA2 2010).
   In the (C) agreement context, therefore, it is the binding
plea agreement that is the foundation for the term of im
prisonment to which the defendant is sentenced. At the
moment of sentencing, the court simply implements the
terms of the agreement it has already accepted. Contrary
to the plurality’s view, see ante, at 5–6, the fact that USSG
§6B1.2(c) (Nov. 2010) instructs a district court to use the
Guidelines as a yardstick in deciding whether to accept a
                 Cite as: 564 U. S. ____ (2011)            3

             SOTOMAYOR, J., concurring in judgment

(C) agreement does not mean that the term of imprison
ment imposed by the court is “based on” a particular
Guidelines sentencing range. The term of imprisonment
imposed by the sentencing judge is dictated by the terms
of the agreement entered into by the parties, not the
judge’s Guidelines calculation. In short, the term of im
prisonment imposed pursuant to a (C) agreement is, for
purposes of §3582(c)(2), “based on” the agreement itself.
   To hold otherwise would be to contravene the very pur
pose of (C) agreements—to bind the district court and
allow the Government and the defendant to determine
what sentence he will receive. Although district courts
ordinarily have significant discretion in determining the
appropriate sentence to be imposed on a particular defen
dant, see Gall, 552 U. S., at 46, under Rule 11(c)(1)(C) it
is the parties’ agreement that determines the sentence to
be imposed, see Advisory Committee’s Notes on 1999
Amendments to Fed. Rule Crim. Proc. 11, 18 U. S. C. App.,
p. 1570 (2000 ed.) (noting that, under a (C) agreement,
“the government and defense have actually agreed on
what amounts to an appropriate sentence . . . . [T]his
agreement is binding on the court once the court accepts
it”). To be sure, the court “retains absolute discretion
whether to accept a plea agreement,” ibid., but once it
does it is bound at sentencing to give effect to the parties’
agreement as to the appropriate term of imprisonment.
   Allowing district courts later to reduce a term of im
prisonment simply because the court itself considered
the Guidelines in deciding whether to accept the agree
ment would transform §3582(c)(2) into a mechanism by
which courts could rewrite the terms of (C) agreements in
ways not contemplated by the parties. At the time that
§3582(c)(2) was enacted in 1984, it was already well un
derstood that, under Rule 11, the term of imprisonment
stipulated in a (C) agreement bound the district court once
it accepted the agreement. See Fed. Rule Crim. Proc.
4                  FREEMAN v. UNITED STATES

                SOTOMAYOR, J., concurring in judgment

11(e)(1) (1982) (specifying that the parties to a (C) agree
ment may “agree that a specific sentence is the appropri
ate disposition of the case”); United States v. French, 719
F. 2d 387, 389, n. 2 (CA11 1983) (per curiam) (noting that
a Rule 11(e)(1)(C) plea agreement was a “ ‘binding’ plea
bargain”).1
   In the absence of any indication from the statutory text
or legislative history that §3582(c)(2) was meant to fun
damentally alter the way in which Rule 11(c)(1)(C) oper
ates, I cannot endorse the plurality’s suggestion that
§3582(c)(2) should be understood “to permit the district
court to revisit a prior sentence to whatever extent the
sentencing range in question was a relevant part of the
analytic framework the judge used to determine the sen
tence or to approve the agreement.” Ante, at 6; cf. Dillon
v. United States, 560 U. S. ___, ___ (2010) (slip op., at 8)
(“Congress intended [§3582(c)(2)] to authorize only a
limited adjustment to an otherwise final sentence”).
   By the same token, the mere fact that the parties to a
(C) agreement may have considered the Guidelines in the
course of their negotiations does not empower the court
under §3582(c)(2) to reduce the term of imprisonment they
ultimately agreed upon, as Freeman argues. Undoubt
edly, he is correct that in most cases the Government and
the defendant will negotiate the term of imprisonment in a
(C) agreement by reference to the applicable Guidelines
provisions. See Brief for Petitioner 30–31 (“[T]he Guide
lines are . . . the starting point and initial benchmark for
plea negotiations”); Brief for United States 33 (noting the
“concededly strong likelihood that the parties will . . .
calculat[e] and conside[r] potential Guidelines ranges in

——————
    1 Prior
          to 2002, Rule 11’s provisions governing binding plea agree
ments were located in Rule 11(e)(1)(C). In substance they were largely
identical to the current rules in 11(c)(1)(C). See Fed. Rule Crim. Proc.
11(e)(1)(C) (2000).
                  Cite as: 564 U. S. ____ (2011)            5

              SOTOMAYOR, J., concurring in judgment

the course of negotiating a plea agreement and selecting a
specific sentence”). This only makes sense; plea bargain
ing necessarily occurs in the shadow of the sentencing
scheme to which the defendant would otherwise be sub
ject. See United States v. Booker, 543 U. S. 220, 255
(2005) (“[P]lea bargaining takes place in the shadow of . . .
a potential trial” (emphasis deleted)).
   The term of imprisonment imposed by the district court,
however, is not “based on” those background negotia-
tions; instead, as explained above, it is based on the binding
agreement produced by those negotiations. I therefore
cannot agree with Freeman that §3582(c)(2) calls upon
district courts to engage in a free-ranging search through
the parties’ negotiating history in search of a Guidelines
sentencing range that might have been relevant to the
agreement or the court’s acceptance of it. Nor can I agree
with the plurality that the district judge’s calculation of
the Guidelines provides the basis for the term of impris
onment imposed pursuant to a (C) agreement.
                                II
  These conclusions, however, do not mean that a term of
imprisonment imposed pursuant to a (C) agreement can
never be reduced under §3582(c)(2), as the Government
contends. For example, Rule 11(c)(1)(C) allows the parties
to “agree that a specific . . . sentencing range is the appro
priate disposition of the case.” In delineating the agreed
upon term of imprisonment, some (C) agreements may
call for the defendant to be sentenced within a particular
Guidelines sentencing range. In such cases, the district
court’s acceptance of the agreement obligates the court to
sentence the defendant accordingly, and there can be no
doubt that the term of imprisonment the court imposes is
“based on” the agreed-upon sentencing range within the
meaning of §3582(c)(2). If that Guidelines range is sub
sequently lowered by the Sentencing Commission, the de
6                   FREEMAN v. UNITED STATES

                SOTOMAYOR, J., concurring in judgment

fendant is eligible for sentence reduction.
  Similarly, a plea agreement might provide for a specific
term of imprisonment—such as a number of months—but
also make clear that the basis for the specified term is
a Guidelines sentencing range applicable to the offense
to which the defendant pleaded guilty. As long as that
sentencing range is evident from the agreement itself, for
purposes of §3582(c)(2) the term of imprisonment imposed
by the court in accordance with that agreement is “based
on” that range. Therefore, when a (C) agreement ex
pressly uses a Guidelines sentencing range to establish
the term of imprisonment, and that range is subsequently
lowered by the Commission, the defendant is eligible for
sentence reduction under §3582(c)(2).2
  In so holding, I necessarily reject the categorical rule
advanced by the Government and endorsed by the dissent,
which artificially divorces a (C) agreement from its ex
press terms.3 Because the very purpose of a (C) agreement
——————
    2 Thedissent suggests that this rule results from a “mistaken shift in
analysis” in this opinion from the actions of the judge to the intent of
the parties. See post, at 4 (opinion of ROBERTS, C. J.). The purpose of a
(C) agreement, however, is to bind the sentencing court to the terms
agreed upon by the parties. See supra, at 3–4. Therefore, to determine
whether a sentence imposed pursuant to a (C) agreement was “based
on” a Guidelines sentencing range, the reviewing court must necessar
ily look to the agreement itself.
   3 The majority of the Courts of Appeals to have addressed this ques

tion have taken approaches consistent with the one I take today. See
United States v. Rivera-Martínez, 607 F. 3d 283, 286–287 (CA1 2010);
United States v. Ray, 598 F. 3d 407, 409–410 (CA7 2010); United States
v. Main, 579 F. 3d 200, 203 (CA2 2009); United States v. Scurlark, 560
F. 3d 839, 842–843 (CA8 2009). It appears that only the Third Circuit
has applied the absolute rule advanced by the Government. See United
States v. Sanchez, 562 F. 3d 275, 282, and n. 8 (2009). As noted by the
plurality, see ante, at 1, even the Sixth Circuit allows for sentence
reduction “to avoid a miscarriage of justice or to correct a mutual
mistake,” United States v. Peveler, 359 F. 3d 369, 378, n. 4 (2004) (in
ternal quotation marks omitted). And only two Courts of Appeals
have adopted a wide-ranging approach similar to the one suggested by
                     Cite as: 564 U. S. ____ (2011)                    7

                SOTOMAYOR, J., concurring in judgment

is to allow the parties to determine the defendant’s sen
tence, when the agreement itself employs the particular
Guidelines sentencing range applicable to the charged
offenses in establishing the term of imprisonment, the
defendant is eligible to have his sentence reduced under
§3582(c)(2).4 In such cases, the district court’s reduction of
the sentence does not rewrite the plea agreement; instead,
it enforces the agreement’s terms.
   Like the plurality, I am not persuaded by the Govern
ment’s argument that allowing a term of imprisonment
imposed pursuant to a (C) agreement to be reduced under
§3582(c)(2) deprives the Government of the benefit of the
bargain it struck with the defendant. When a (C) agree
ment explicitly employs a particular Guidelines sentenc
ing range to establish the term of imprisonment, the
agreement itself demonstrates the parties’ intent that
the imposed term of imprisonment will be based on that
range, as required for sentence reduction under the stat
ute.5    The Government’s concern that application of
——————
Freeman. See United States v. Garcia, 606 F. 3d 209, 214 (CA5 2010)
(per curiam); United States v. Cobb, 584 F. 3d 979, 985 (CA10 2009).
    4 The dissent contends that, even when a (C) agreement expressly

uses a Guidelines sentencing range to establish the term of imprison
ment, the district court imposing a sentence pursuant to that agree
ment does not “appl[y]” that range within the meaning of the appli
cable Guidelines policy statement. See post, at 4–5 (citing USSG
§1B1.10(b)(1) (Nov. 2010)). But in so arguing, the dissent—like the
Government—would have courts ignore the agreement’s express terms,
which the court “applie[s]” when imposing the term of imprisonment.
    5 The plurality asserts that “[t]here is no good reason to extend the

benefit [of sentence reduction] only to an arbitrary subset of defendants
. . . based on whether their plea agreements refer to the Guidelines.”
Ante, at 10. But the “good reason” is evident: Rule 11(c)(1)(C)’s entire
purpose is to allow the parties’ intent to determine sentencing out
comes. See supra, at 3–4. If a (C) agreement does not indicate the
parties’ intent to base the term of imprisonment on a particular Guide
lines range subsequently lowered by the Commission, then §3582(c)(2)
simply does not apply.
8                  FREEMAN v. UNITED STATES

                SOTOMAYOR, J., concurring in judgment

§3582(c)(2) to (C) agreements will result in certain defen
dants receiving an “unjustified windfall” is therefore mis
placed. See Brief for United States 40, 43.
  Furthermore, in cases where the Government believes
that even the limited sentence reduction authorized by
§3582(c)(2) and USSG §1B1.10 improperly benefits the
defendant, it can argue to the district court that the court
should not exercise its discretion under the statute to
reduce the sentence.6 See Dillon, 560 U. S., at ___ (slip
op., at 9) (noting that, in applying §3582(c)(2), the court
must “consider whether the authorized reduction is war
ranted, either in whole or in part, according to the factors
set forth in [18 U. S. C.] §3553(a)”).
  Finally, if the Government wants to ensure ex ante that
a particular defendant’s term of imprisonment will not be
reduced later, the solution is simple enough: Nothing
prevents the Government from negotiating with a defen
dant to secure a waiver of his statutory right to seek sen
tence reduction under §3582(c)(2), just as it often does
with respect to a defendant’s rights to appeal and collater
ally attack the conviction and sentence.7 See 18 U. S. C.
§3742; 28 U. S. C. §2255 (2006 ed., Supp. III); see also
App. 28a–29a (provision in Freeman’s agreement ex
pressly waiving both rights). In short, application of
——————
  6 For example, the district court might decline to reduce the term of

imprisonment of an eligible defendant in light of the Government’s
argument that it made significant concessions in the agreement—such
as dropping a charge or forgoing a future charge—and therefore it
would not have agreed to a lower sentence at the time the agreement
was made.
  7 The opposite would not necessarily be true, however, under the

reading of §3582(c)(2) proposed by the Government and the dissent. If
a district court has no statutory authority to reduce a term of impris
onment imposed pursuant to a (C) agreement—because such a term is
never “based on” a Guidelines sentencing range within the meaning of
§3582(c)(2)—it is not clear how the parties could effectively confer that
authority upon the court by the terms of their agreement.
                     Cite as: 564 U. S. ____ (2011)                   9

                SOTOMAYOR, J., concurring in judgment

§3582(c)(2) to an eligible defendant does not—and will
not—deprive the Government of the benefit of its bargain.
                             III
   In order to conclude that Freeman is eligible for sen
tence reduction under §3582(c)(2), the plea agreement
between Freeman and the Government must use a Guide
lines sentencing range that has subsequently been low
ered by the Sentencing Commission to establish the term
of imprisonment imposed by the District Court. Free
man’s agreement does.
   The agreement states that Freeman “agrees to have his
sentence determined pursuant to the Sentencing Guide
lines,” App. 28a, and that 106 months is the total term of
imprisonment to be imposed, id., at 26a. The agreement
also makes clear that the §924(c)(1)(A) count to which
Freeman agrees to plead guilty carries a minimum sen
tence of 60 months, “which must be served consecutively
to” any other sentence imposed. Id., at 27a. This leaves
46 months unaccounted for. The agreement sets Free
man’s offense level at 19, as determined by the quantity of
drugs and his acceptance of responsibility, and states that
the parties anticipate a criminal history category of IV.
Id., at 27a–28a. Looking to the Sentencing Guidelines,
an offense level of 19 and a criminal history category of
IV produce a sentencing range of 46 to 57 months.8 See
USSG ch. 5, pt. A (sentencing table). Therefore, contrary
to the dissent’s curious suggestion that “there is no way
of knowing what th[e] sentence was ‘based on,’ ” post, at 6,
it is evident that Freeman’s agreement employed the
——————
  8 Because it is the parties’ agreement that controls in the (C) agree

ment context, see supra, at 3–4, even if the District Court had calcu
lated the range differently than the parties, see post, at 8 (ROBERTS,
C. J., dissenting), Freeman would still be eligible for resentencing, as
long as the parties’ chosen range was one that was “subsequently . . .
lowered by the Sentencing Commission,” §3582(c)(2).
10                  FREEMAN v. UNITED STATES

                 SOTOMAYOR, J., concurring in judgment

46-month figure at the bottom end of this sentencing range,
in combination with the 60-month mandatory minimum
sentence under §924(c)(1)(A), to establish his 106-month
sentence.9 Thus the first of §3582(c)(2)’s conditions is
satisfied—Freeman’s term of imprisonment is “based on” a
Guidelines sentencing range.
   In 2007 the Commission amended the Guidelines provi
sions applicable to cocaine base offenses, such that the
offense level applicable to the quantity of drugs for which
Freeman was charged was lowered from 22 to 20. See
App. 142a–143a (Sealed); USSG Supp. App. C, Amdt. 706.
Taking into account the three-level reduction for accep
tance of responsibility, Freeman’s recalculated offense
level is 17, resulting in an amended sentencing range of 37
to 46 months. Thus there can be no doubt that the Guide
lines sentencing range originally used to establish Free
man’s term of imprisonment “has subsequently been
——————
   9 The dissent asks whether Freeman would be eligible for sentence

reduction if the agreement had called for a 53-month term of impris
onment. See post, at 7. Though that question is not presented by the
facts of this case, the answer is evident from the foregoing discussion: If
the agreement itself made clear that the parties arrived at the 53
month term of imprisonment by determining the sentencing range ap
plicable to Freeman’s offenses and then halving the 106-month figure
at its low end, he would have been eligible under §3582(c)(2). See
United States v. Franklin, 600 F. 3d 893, 897 (CA7 2010) (noting that a
(C) agreement would not foreclose relief under §3582(c)(2) if it provided
that the term of imprisonment was to be 40 percent below the low end
of the applicable sentencing range).
   Of course, if a (C) agreement “does not contain any references to the
Guidelines,” post, at 8 (ROBERTS, C. J., dissenting), there is no way of
knowing whether the agreement “use[d] a Guidelines sentencing range
to establish the term of imprisonment,” supra, at 6, and a prisoner
sentenced under such an agreement would not be eligible. It is there
fore unclear why the dissent believes that the straightforward inquiry
called for by the rule I apply today will “foster confusion” among the
lower courts. Post, at 7. This approach is consistent with the one
already taken by most Courts of Appeals, see n. 3, supra, and there
is no indication that they have found it unpalatable, cf. post, at 9.
                Cite as: 564 U. S. ____ (2011)         11

            SOTOMAYOR, J., concurring in judgment

lowered by the Sentencing Commission,” §3582(c)(2), such
that the amendment “ha[s] the effect of lowering [Free
man’s] applicable guideline range,” §1B1.10(a)(2)(B). As
a result, Freeman’s term of imprisonment satisfies the
second of §3582(c)(2)’s conditions. I therefore concur in
the plurality’s judgment that he is eligible for sentence
reduction.
                 Cite as: 564 U. S. ____ (2011)           1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 09–10245
                         _________________


         WILLIAM FREEMAN, PETITIONER v. 

                 UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [June 23, 2011] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA,
JUSTICE THOMAS, and JUSTICE ALITO join, dissenting.
   The plurality and the opinion concurring in the judg­
ment agree on very little except the judgment. I on the
other hand agree with much of each opinion, but disagree
on the judgment. I agree with the concurrence that the
sentence imposed under a Rule 11(c)(1)(C) plea agreement
is based on the agreement, not the Sentencing Guidelines.
I would, however, adhere to that logic regardless whether
the agreement could be said to “use” or “employ” a Guide­
lines range in arriving at the particular sentence specified
in the agreement. Ante, at 1 (opinion of SOTOMAYOR, J.).
In that respect I agree with the plurality that the ap­
proach of the concurrence to determining when a Rule
11(c)(1)(C) sentence may be reduced is arbitrary and
unworkable. Ante, at 9–10.
   Section 3582(c)(2) provides that “in the case of a defen­
dant who has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been
lowered by the Sentencing Commission,” a district court
“may reduce the term of imprisonment . . . if such a reduc­
tion is consistent with applicable policy statements issued
by the Sentencing Commission.” 18 U. S. C. §3582(c)(2).
The lone issue here is whether petitioner William Free­
man meets the initial prerequisite of having been sen­
2               FREEMAN v. UNITED STATES

                   ROBERTS, C. J., dissenting

tenced to a term of imprisonment “based on” a subse­
quently reduced sentencing range.
   I agree with JUSTICE SOTOMAYOR that “the term of im­
prisonment imposed pursuant to a (C) agreement is, for
purposes of §3582(c)(2), ‘based on’ the agreement itself.”
Ante, at 3. In this case, Freeman executed a written plea
agreement in which the parties “agree[d] that a sentence
of 106 months’ incarceration [was] the appropriate disposi­
tion.” App. 26a. Because the plea agreement was entered
pursuant to Rule 11(c)(1)(C), that proposed sentence be­
came binding on the District Court once it accepted the
agreement. See Fed. Rule Crim. Proc. 11(c)(1)(C) (the
parties’ “request” for “a specific sentence” “binds the court
once the court accepts the plea agreement”). As a result,
when determining the sentence to impose on Freeman, the
District Court needed to consult one thing and one thing
only—the plea agreement. See ante, at 2 (opinion of
SOTOMAYOR, J.) (“At the moment of sentencing, the court
simply implements the terms of the agreement it has al­
ready accepted”).
   I also agree with JUSTICE SOTOMAYOR that the “term of
imprisonment imposed by the sentencing judge is dictated
by the terms of the agreement entered into by the par­
ties, not the judge’s Guidelines calculation,” and that
“[a]l-lowing district courts later to reduce a term of impris­
onment simply because the court itself considered the
Guidelines in deciding whether to accept the agreement
would transform §3582(c)(2) into a mechanism by which
courts could rewrite the terms of (C) agreements in ways
not contemplated by the parties.” Ante, at 3.
   But then comes the O. Henry twist: After cogently ex­
plaining why a Rule 11(c)(1)(C) sentence is based on the
plea agreement, JUSTICE SOTOMAYOR diverges from that
straightforward conclusion and holds that Freeman never­
theless satisfies the threshold requirement in §3582(c)(2).
According to her opinion, if a Rule 11(c)(1)(C) “agreement
                  Cite as: 564 U. S. ____ (2011)             3

                    ROBERTS, C. J., dissenting

expressly uses a Guidelines sentencing range applicable
to the charged offense to establish the term of imprison­
ment”—or if such use is “evident from the agreement”—
then the defendant’s “term of imprisonment is ‘based on’
the range employed and the defendant is eligible for sen­
tence reduction under §3582(c)(2).” Ante, at 1, 6. This
exception is in my view as mistaken as the position of the
plurality—and basically for the same reasons.
  JUSTICE SOTOMAYOR begins the departure from her
own rule innocently enough. As she explains, “some (C)
agreements may call for the defendant to be sentenced
within a particular Guidelines sentencing range.” Ante, at
5. In such a case, according to JUSTICE SOTOMAYOR, there
can be “no doubt” that the prison term the court imposes is
“based on” the agreed-upon sentencing range, and there­
fore the defendant is eligible for sentence reduction. Ibid.
  Whether or not that is true, it provides no support for
the next step:
      “Similarly, a plea agreement might provide for a
    specific term of imprisonment—such as a number of
    months—but also make clear that the basis for the
    specified term is a Guidelines sentencing range appli­
    cable to the offense to which the defendant pleaded
    guilty. As long as that sentencing range is evident
    from the agreement itself . . . the term of imprison­
    ment imposed by the court in accordance with that
    agreement is ‘based on’ that range.” Ante, at 6.
   This category of cases is not “similar” to the first at all.
It is one thing to say that a sentence imposed pursuant to
an agreement expressly providing that the court will
sentence the defendant within an applicable Guidelines
range is “based on” that range. It is quite another to
conclude that an agreement providing for a specific term is
“similarly” based on a Guidelines range, simply because
the specified term can be said to reflect that range.
4               FREEMAN v. UNITED STATES

                   ROBERTS, C. J., dissenting

   According to the concurrence, if the parties simply “con­
sider[ ] the Guidelines” or “negotiate . . . by reference”
to them, the defendant is not eligible for a sentence reduc­
tion. Ante, at 4. If, however, the agreement sets forth a
specific term but it is somehow “clear that the basis for the
specified term is a Guidelines sentencing range,” then the
defendant is eligible for a sentence reduction. Ante, at 6.
This head-scratching distinction between negotiating by
reference to the Guidelines and using them as a basis for
the specified term makes for an unworkable test that can
yield only arbitrary results.
   The confusion is compounded by the varying standards
in the concurrence. Sometimes the test is whether an
agreement “expressly uses” a Guidelines sentencing range,
ante, at 1, 6; see ante, at 7 (“explicitly employs”). Other
times the test is whether such use is “evident,” ante, at 6,
9; see ante, at 10, n. 9 (“clear”). A third option is whether
the agreement “indicate[s] the parties’ intent to base the
term of imprisonment on a particular Guideline range.”
Ante, at 7, n. 5 (emphasis added).
   The error in the concurring opinion is largely attribut­
able to a mistaken shift in analysis. In the first half of the
opinion, the inquiry properly looks to what the judge does:
He is, after all, the one who imposes the sentence. After
approving the agreement, the judge considers only the
fixed term in the agreement, so the sentence he actually
imposes is not “based on” the Guidelines.
   In the second half of the opinion, however, the analysis
suddenly shifts, and focuses on the parties: Did they “use”
or “employ” the Guidelines in arriving at the term in their
agreement?       But §3582(c)(2) is concerned only with
whether a defendant “has been sentenced to a term of
imprisonment based on a sentencing range.” Only a court
can sentence a defendant, so there is no basis for examin­
ing why the parties settled on a particular prison term.
   This conclusion dovetails with USSG §1B1.10(b)(1)—
                 Cite as: 564 U. S. ____ (2011)           5

                   ROBERTS, C. J., dissenting

the Sentencing Commission’s policy statement governing
whether a defendant is eligible for a reduction under
§3582(c)(2). As we explained last Term, §3582(c)(2) re­
quires a district court “to follow the Commission’s instruc­
tions in §1B1.10 to determine the prisoner’s eligibility
for a sentence modification.” Dillon v. United States,
560 U. S. ___, ___ (2010) (slip op., at 9). According to
§1B1.10(b)(1), the court must first determine “the
amended guideline range that would have been applicable
to the defendant” if the retroactively amended provision
had been in effect at the time of his sentencing. “In mak­
ing such determination, the court shall substitute only
the amendments . . . for the corresponding guideline pro­
visions that were applied when the defendant was sen
tenced.” USSG §1B1.10(b)(1), p. s. (emphasis added).
   As noted, the District Court sentenced Freeman pursu­
ant to the term specified by his plea agreement; it never
“applied” a Guidelines provision in imposing his term of
imprisonment. The fact that the court may have “use[d]
the Guidelines as a yardstick in deciding whether to ac­
cept a (C) agreement does not mean that the term of im­
prisonment imposed by the court is ‘based on’ a particular
Guidelines sentencing range.” Ante, at 2–3 (opinion of
SOTOMAYOR, J.). Even if the Guidelines were “used” or
“employed” by the parties in arriving at the Rule
11(c)(1)(C) sentencing term, they were not “applied when
the defendant was sentenced.” Once the District Court
accepted the agreement, all that was later “applied” was
the sentence set forth in that agreement.
   JUSTICE SOTOMAYOR is wrong to assert that her stan­
dard “does not rewrite the plea agreement” but rather
“enforces the agreement’s terms.” Ante, at 7. According to
the concurrence, “[w]hen a (C) agreement explicitly em­
ploys a particular Guidelines sentencing range to establish
the term of imprisonment, the agreement itself demon­
strates the parties’ intent that the imposed term of im­
6               FREEMAN v. UNITED STATES

                   ROBERTS, C. J., dissenting

prisonment will be based on that range,” and therefore
subject to reduction if the Commission subsequently low­
ers that range. Ibid. In this case, JUSTICE SOTOMAYOR
concludes that Freeman’s agreement contemplated such a
reduction, even though the parties had “agree[d] that a
sentence of 106 months’ incarceration is the appropriate
disposition of this case.” App. 26a.
   There is, however, no indication whatever that the par­
ties to the agreement contemplated the prospect of low­
ered sentencing ranges. And it is fanciful to suppose that
the parties would have said “106 months” if what they
really meant was “a sentence at the lowest end of the
applicable Guidelines range.” Cf. App. 25a (parties in this
case recommending “a fine at the lowest end of the appli­
cable Guideline Range”). In concluding otherwise, the
concurrence “ignore[s] the agreement’s express terms.”
Ante, at 7, n. 4.
   The reality is that whenever the parties choose a fixed
term, there is no way of knowing what that sentence was
“based on.” The prosecutor and the defendant could well
have had quite different reasons for concluding that 106
months was a good deal. Perhaps the prosecutor wanted
to devote the limited resources of his office to a different
area of criminal activity, rather than try this case. Per­
haps the defendant had reason to question the credibility
of one of his key witnesses, and feared a longer sentence if
the case went to trial.
   Indeed, the fact that there may be uncertainty about
how to calculate the appropriate Guidelines range could be
the basis for agreement on a fixed term in a plea under
Rule 11(c)(1)(C). Here the agreement made clear that
there was some doubt about the Guidelines calculations.
See App. 28a (“Both parties reserve the right to object to
the USSG §4A1.1 calculation of defendant’s criminal
history”); ibid. (the parties acknowledge that their Guide­
lines calculations “are not binding upon the Court” and
                  Cite as: 564 U. S. ____ (2011)                7

                    ROBERTS, C. J., dissenting

that the “defendant understands the Court will independ­
ently calculate the Guidelines at sentencing and defendant
may not withdraw the plea of guilty solely because the
Court does not agree with . . . [the] Sentencing Guideline
application”).
   In addition, parties frequently enter plea agreements
that reflect prosecutorial decisions not to pursue particu­
lar counts. If a defendant faces three counts, and agrees
to plead to one if the prosecutor does not pursue the other
two, is the sentence reflected in the Rule 11(c)(1)(C)
agreement in any sense “based on” the Guidelines sentenc­
ing range for the one count to which the defendant
pleaded? Surely not. The concurrence tacitly concedes as
much when it suggests that an agreement to “drop[ ] a
charge or forgo[ ] a future charge” could ultimately be
grounds for not reducing the defendant’s sentence. Ante,
at 8, n. 6. But what this really shows is a basic flaw in the
“based on” test adopted by that opinion.
   Finally, JUSTICE SOTOMAYOR’s approach will foster con­
fusion in an area in need of clarity. As noted, courts
will be hard pressed to apply the distinction between
referring to and relying on a Guidelines range. Other
questions abound:
   What if the agreement contains a particular Guidelines
calculation but the agreement’s stipulated sentence is out­
side the parties’ predicted Guidelines range? The test
in the concurring opinion is whether the agreement “uses”
or “employs” a Guidelines sentencing range to establish
the term of imprisonment, ante, at 1, not whether that
term falls within the range. In this case, what if the term
was 53 months—exactly half the low end of the sentencing
range anticipated by the parties? Is it “evident” in that
case that the Guidelines were used or employed to estab­
lish the agreed-upon sentence?*
——————
 * JUSTICE SOTOMAYOR responds that “[i]f the agreement itself made
8                 FREEMAN v. UNITED STATES

                      ROBERTS, C. J., dissenting

   What if the plea agreement does not contain any refer­
ences to the Guidelines—not even the partial and tenta­
tive Guidelines calculations in Freeman’s agreement—but
the binding sentence selected by the parties corresponds
exactly to the low end of the applicable Guidelines range?
Is it “evident” in that case that the agreement is based on
a sentencing range?
   What if the District Court calculates the applicable
Guidelines range differently than the parties? This is no
academic hypothetical. See, e.g., United States v. Frank
lin, 600 F. 3d 893, 896–897 (CA7 2010) (noting that “the
district court settled on a higher guidelines range than
that contemplated in the [Rule 11(c)(1)(C)] plea agree­
ment”). Is a Rule 11(c)(1)(C) sentence still subject to
reduction if the parties relied on the wrong sentencing
range? JUSTICE SOTOMAYOR’s surprising answer is “yes,”
see ante, at 9, n. 8, even though the governing Guide­
lines provision specifies that a defendant is only eligible
for sentence reduction if the amended Guideline has “the
effect of lowering the defendant’s applicable guideline
range”—presumably the correct applicable guideline
range. See USSG §1B1.10(a)(2), p. s. Relying on error is
just one unforeseen consequence of looking not to the
specified term in a Rule 11(c)(1)(C) agreement, but instead
trying to reconstruct what led the parties to agree to that
term in the first place.
   This confusion will invite the very thing JUSTICE
SOTOMAYOR claims to disavow: a “free-ranging search” by
district courts “through the parties’ negotiating history in
search of a Guidelines sentencing range that might have
been relevant to the agreement.” Ante, at 5. This is par­
——————
clear” that the parties arrived at the 53-month figure by determining
the sentencing range and then halving the range’s low end—106
months—then the sentence could be reduced. Ante, at 10, n. 9. Does
the 53-month figure itself make that clear? What if the figure is 26½
months?
                 Cite as: 564 U. S. ____ (2011)           9

                   ROBERTS, C. J., dissenting

ticularly unfortunate given that the whole point of Rule
11(c)(1)(C) agreements is to provide the parties with cer­
tainty about sentencing.
                         *  *     *
  As with any negotiation, parties entering a Rule 11(c)
(1)(C) plea agreement must take the bitter with the
sweet. Because of today’s decision, however, Freeman gets
more sweet and the Government more bitter than either
side bargained for. But those who will really be left with a
sour taste after today’s decision are the lower courts
charged with making sense of it going forward.
  I respectfully dissent.